DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6-12-20 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Hatada (US20130208155).







Re claim 3, Hatada further teaches for example, the following conditional expression is satisfied: 1.80<fi/(-fB)<5.20 (Numerical Example 1) where fi denotes a focal length of the image side group, and fB denotes a focal length of the B group.

Re claim 4, Hatada further teaches for example, the focusing group comprises at least one positive lens and the following conditional expression is satisfied: 58.00<vFP where vFP (Numerical Example 1) denotes an Abbe number for d-line (wavelength 587.6 nm) of the positive lens comprised in the focusing group.

Re claim 5, Hatada teaches for example, a variable magnification optical system, comprising: a first lens group (L1) disposed at a most object side and having positive refractive power (para. 0060), an intermediate group (L2) disposed at an image side of the first lens group and having negative refractive power (para. 0060), a focusing group (L3, Lf) disposed at an image side of the intermediate group and having positive refractive power (para. 0060), the focusing group being moved upon focusing (para. 0043), and an image side group (L4, Lr) disposed at an image side of the focusing group and having positive refractive power (para. 0060); upon varying magnification, a distance (d8) between the first lens group and the intermediate group, a distance (d18) between the intermediate group and the focusing group and a distance (d25) between 

Re claim 6, Hatada further teaches for example, the following conditional expression is satisfied: 2.50<f1/(-fc)<6.20 (Numerical Example 1) where f1 denotes a focal length of the first lens group, and fc denotes a focal length of the intermediate group.

Re claim 7, Hatada further teaches for example, the following conditional expression is satisfied: 1.80<fi/(-fB)<5.20 (Numerical Example 1) where fi denotes a focal length of the image side group, and fB denotes a focal length of the B group.

Re claim 8, Hatada further teaches for example, the focusing group comprises at least one positive lens and the following conditional expression is satisfied: 58.00<vFP where vFP (Numerical Example 1) denotes an Abbe number for d-line (wavelength 587.6 nm) of the positive lens comprised in the focusing group.



Re claim 11, Hatada further teaches for example, the following conditional expression is satisfied: 0.25<ff/fi<1.10 (Numerical Example 1) where ff denotes a focal length of the focusing group, and fi denotes a focal length of the image side group.



Re claim 13, Hatada further teaches for example, the focusing group comprises at least one positive lens and the following conditional expression is satisfied: 58.00<vFP where vFP (Numerical Example 1) denotes an Abbe number for d-line (wavelength 587.6 nm) of the positive lens comprised in the focusing group.

Re claim 14, Hatada teaches for example, a method for manufacturing a variable magnification optical system comprising steps of arranging a first lens group (L1) disposed at a most object side and having positive refractive power (para. 0060), an intermediate group (L2) disposed at an image side of the first lens group and having negative refractive power (para. 0060), a focusing group (L3, Lf) disposed at an image side of the intermediate group and having positive refractive power (para. 0060), the focusing group being moved upon focusing (para. 0043), and an image side group (L4, Lr) disposed at an image side of the focusing group and having positive refractive power (para. 0060); the arrangement being such that, upon varying magnification, a distance (d8) between the first lens group and the intermediate group, a distance (d18) between the intermediate group and the focusing group and a distance (d25) between the focusing group and the image side group are varied (para. 0060); and the method further comprising at least one or more of the following features (A), (B), (C):  (A) configuring the image side group to comprise, in order from an object side, an A group 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	2-12-22